TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00389-CV



                   In re Lawrence Marshall Hyundai of Houston, LP d/b/a
                           Lawrence Marshall Hyundai of Houston



                    ORIGINAL PROCEEDING FROM AUSTIN COUNTY



                            MEMORANDUM OPINION


       Relator filed a petition for writ of mandamus complaining that the Texas Department of

Motor Vehicles had not issued a final order in an administrative proceeding related to an application

to open a new automobile franchise. See Tex. R. App. P. 52.8. After relator filed its petition, the

Department issued the order relator sought. Relator has filed a motion to dismiss the proceeding,

explaining that its petition is now moot. We grant the motion and dismiss the petition for writ of

mandamus as moot.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: July 13, 2011